Citation Nr: 1325207
Decision Date: 08/08/13	Archive Date: 09/24/13

DOCKET NO. 06-31 990	)        DATE AUG 08 2013

On appeal from the Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUE 

Entitlement to a disability rating in excess of 10 percent for bilateral pes planus.

REPRESENTATION 

Veteran represented by:      The American Legion

ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which continued a 10 percent evaluation for pes planus of both feet and denied entitlement to individual unemployability.

In a July 2011 decision, the Board denied entitlement to an increased rating for bilateral pes planus. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In March 2013, the Court issued a memorandum decision, vacating and remanding the appeal to the Board. The appeal was returned to the Board for action consistent with the March 2013 memorandum decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action on his part is required.

REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of the Veteran's claim for an increased rating for his service-connected bilateral pes planus, consistent with the March 2013 Court memorandum decision.

The Veteran was most recently afforded a VA examination for his increased rating claim in February 2010. At that time, the examiner concluded that the Veteran's pes planus was moderate and that he experienced no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the feet. However, the examiner did not address the Veteran's reported flare ups of pain or comment on whether he experienced any additional functional limitation due to

-2-

pain during a flare up. The Veteran has also argued that his symptoms, including functional limitations due to pain, were masked by his use of pain medication prior to the examination. Further, as highlighted by the Court in its memorandum decision, the examiner failed to comment on any additional functional limitation that was masked by pain medication. Under 38 C.F.R. §§ 4.40,4.45, consideration must be given to any such additional limitation. See DeLuca v. Brown, 8 Vet. App. 202 (1995). Without any information from the examiner regarding the degree of additional limitation during a flare up, if any, the Board is unable to rate the Veteran's service-connected pes planus in compliance with 38 C.F.R. §§ 4.40 and 4.45 and must find the examination inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings. The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions. See Colvin at 175. For the reasons described above, the Veteran's claim of entitlement to an increased rating for bilateral pes planus must be remanded for a new VA examination and opinion.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected bilateral pes planus. All appropriate testing, including range of motion testing, should be performed and a complete rationale should be provided for any opinion given. The examiner should specifically identify any additional functional loss due to pain, painful motion, incoordination, weakness, and/or fatigability. The examiner must comment on whether the Veteran

-3-

experiences any additional functional limitation due to pain during a flare up. Any loss of function during a flare up should be quantified, if possible. Further, if relevant to the circumstances of the examination, the examiner should consider the masking effects of any medication that the Veteran may have taken prior to the examination.

2. After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim of entitlement to an increased rating for bilateral pes planus should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims. Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that her failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase. 38 C.F.R. § 3.655(b) (2012).

(CONTINUED ON NEXT PAGE)

-4-

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).

MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

-5-




